DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2018, 10/7/2020, and 4/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. US 20040244962.
Regarding claim 1, Tokunaga discloses:
A heating blower (Fig 3, 4 and 9: 2), comprising 
an air duct (3), 
a motor (Par 76: motor that rotates fan 2a) and 
a wind wheel (2a) arranged in the air duct (2a in 3), and 
a heating device (5 with 2c) arranged at a first air outlet (First channel of 2 that contains 5) of the air duct; 
the wind wheel is fixed to a rotating shaft of the motor (Par 76: 2a is rotating through the motor); the heating device comprises 
a housing (2b), 
an electric heater (5), 
a rotary assembly (2c) and 
an air deflector (2b and part as seen in the clip below); 
the housing is sleeved on the first air outlet (2b is in the outlet of 5), forming an inner chamber (chamber that contains 4 and 5), which comprises 
a first area facing directly to the first air outlet (area 5 is facing the outlet) and a second area not facing directly to the first air outlet (area 4 is not facing directly in the first outlet); 
the electric heater is arranged in one of the first area and the second area (5 is in the first area); 
one end of the air deflector is fixedly arranged on the rotary assembly (part of air deflector is on fixed as seen below in the clip), and the other end of the air deflector rotates with the rotary assembly between the first area and the second area, separating the first area and the second area, so that the first air outlet is communicated with one of the first area and the second area  (part of air deflector is on 2c as seen below in the clip).

    PNG
    media_image1.png
    287
    376
    media_image1.png
    Greyscale

Regarding claim 2, Tokunaga discloses:
wherein the housing comprises a side wall (wall coming out of the page of 3) and an end cover (As seen in the clip below), the end cover being parallel to an end face of the first air outlet (As seen in the clip below), one part of the end cover located in the first area being a second air outlet (As seen in the clip below), and another part of the end cover located in the second area being a third air outlet (As seen in the clip below).

    PNG
    media_image2.png
    279
    370
    media_image2.png
    Greyscale

Regarding claim 3, Tokunaga discloses:
wherein the rotary assembly is a rotating shaft (Par 87: 2c rotates on a servo motor and moves the spur gear), the air deflector is arranged on the rotating shaft and rotates with the rotating shaft (2c rotates 2b).
Regarding claim 5, Tokunaga discloses:
wherein a limiting part (Fig 9: 9b and 9a) is provided on an inner wall of the side wall, and the limiting part abuts against the air deflector to fix position of the air deflector (2b abuts against 9a and 9b); 
the limiting part comprises a first limiting part and a second limiting part; when the air deflector rotates to the first limiting part, the first air outlet is communicated with the second area (2b rotates to 9a so the air communicates with section 4); and 
when the air deflector rotates to the second limiting part, the first air outlet is communicated with the first area (2b rotates to 9b so the air communicates with section 5).
Regarding claim 7, Tokunaga discloses: A heating device, comprising
a housing (2b), 
an electric heater (5), 
a rotary assembly (2c) and 
an air deflector (2b and part as seen in the clip in the rejection of claim 1); 
the housing is sleeved on a first air outlet of an air duct of a blower (2b is in the outlet of 5), forming an 10inner chamber (chamber that contains 4 and 5), which comprises 
a first area facing directly to the first air outlet (area 5 is facing the outlet) and a second area not facing directly to the first air outlet (area 4 is not facing directly in the first outlet); 
the electric heater is arranged in one of the first area and the second area (5 is in the first area); 
one end of the air deflector is fixedly arranged on the rotary assembly (part of air deflector is on fixed as seen in the clip in the rejection of claim 1), and the other end of the air deflector rotates with the rotary assembly between the first area and the second area, separating the first area and the second area, so that the first air outlet is communicated with one of the first area and the second area  (part of air deflector is on 2c as seen in the clip in the rejection of claim 1).
Regarding claim 8, Tokunaga discloses:
wherein the housing comprises a side wall (wall coming out of the page of 3) and an end cover (As seen in the clip in the rejection of claim 2), the end cover being parallel to an end face of the first air outlet (As seen in the clip in the rejection of claim 2), one part of the end cover located in the first area being a second air outlet (As seen in the clip in the rejection of claim 2), and another part of the end cover located in the second area being a third air outlet (As seen in the clip in the rejection of claim 2).
Regarding claim 9, Tokunaga discloses:
wherein the rotary assembly is a rotating shaft (Par 87: 2c rotates on a servo motor and moves the spur gear), the air deflector is arranged on the rotating shaft and rotates with the rotating shaft (2c rotates 2b).
Regarding claim 11, Tokunaga discloses:
wherein a limiting part (Fig 9: 9b and 9a) is provided on an inner wall of the side wall, and the limiting part abuts against the air deflector to fix position of the air deflector (2b abuts against 9a and 9b); 
the limiting part comprises a first limiting part and a second limiting part; when the air deflector rotates to the first limiting part, the first air outlet is communicated with the second area (2b rotates to 9a so the air communicates with section 4); and 
when the air deflector rotates to the second limiting part, the first air outlet is communicated with the first area (2b rotates to 9b so the air communicates with section 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. US 20040244962 in view of Fehr US 4476773.
Regarding claim 4, Tokunaga discloses all of the above limitations. However, Tokunga is silent as to:
wherein the heating device further comprises a rotary button, which is arranged on the side wall and is connected to one end of the rotating shaft to drive the rotating shaft to rotate.
From the same filed of endeavor, Fehr teaches: 
wherein the heating device further comprises a rotary button (Fig 3: 15 and 14 connected to the controller), which is arranged on the side wall and is connected to one end of the rotating shaft to drive the rotating shaft to rotate (15 and 14 are connected on the sidewall of the blower and is connected to the rotating of the case).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tokunaga rotation of the scroll casing to be rotated by a controller and motor to control the rotation of the drum to switch discharges (Col 4, line 1-20). 
Regarding claim 10, Tokunaga discloses all of the above limitations. However, Tokunga is silent as to:
a rotary button (Fig 3: 15 and 14 connected to the controller), which is arranged on the side wall and is connected to one end of the rotating shaft to drive the rotating shaft to rotate.

a rotary button, which is arranged on the side wall and is connected to one end of the rotating shaft to drive the rotating shaft to rotate (15 and 14 are connected on the sidewall of the blower and is connected to the rotating of the case).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tokunaga rotation of the scroll casing to be rotated by a controller and motor to control the rotation of the drum to switch discharges (Col 4, line 1-20). 
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6 and 12, the claims discloses:
wherein the heating device further comprises a micro switch connected in series with the electric heater, and the micro switch is arranged in the inner chamber; 
when the air deflector rotates to the first limiting part, the air deflector abuts against the micro switch, so that the micro switch is powered on; and 
when the air deflector rotates to the second limiting part, the air deflector does not abut against the micro switch, so that the micro switch is powered off.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE US 20180209432 discloses a switch that could be modified to switch chamber outlets. Nagaya et al. US 20050070220 and Carlisle US 960815 discloses a very similar passage switching structure on a blower. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745